DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yener et al. (US 2009/0235591) in view of Noller et al. (US 2015/0118845) or De Rege Thesauro et al. (US 2007/0181535), Bujnowski et al. (US 2016/0289520) and Zhang et al. (US 2012/0077419).
Regarding claims 1-11, Yener discloses an abrasive article which includes a matrix material and abrasive particles embedded within the matrix material. The abrasive particle have a core-shell structure that includes polycrystalline alumina core (filler of the present invention) and shell layer overlying the polycrystalline core. The shell layer includes a material such as silicon oxide (abstract). Figure 4 discloses bonded abrasive article. The bonded abrasive include a matrix material 401 having abrasive particles 406 which includes core 403 and a shell layer 405 (para 0058). The matrix material includes materials such as ceramics (para 0059). Combining the shell-forming material with the alpha alumina particulate can be undertaken using alternate  The matrix material 401 comprises not less than about 40 wt %, or not less than about 50 wt %, or in some cases not less than about 60 wt % of the entire weight of the bonded abrasive article (para 0062). The polycrystalline alumina core is made of grains having an average size of not greater than 500 nm [0.5 microns or less] (para 0008), which meets the claim limitation of a filler having a median particle size of at least 0.1 microns. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
However, Yener fails to disclose that the silica is an amorphous material and fails to disclose that the body consists essentially of alumina and zirconia and body has a median particle size of not greater than 40 microns and fails to disclose that the coating comprises a particulate material and at least one oxide compound comprising at least one element selected from the group consisting of Fe, Ti, Ni.
Whereas, Noller discloses a chemical-mechanical polishing composition comprising inorganic particles (abstract). The inorganic particles comprises colloidal silica which are fine amorphous particles (para 0063). Alternatively, De Rege Thesauro discloses composition for chemical mechanical polishing. The composition comprises an abrasive (abstract). The abrasive includes amorphous silica (para 0018). 
Whereas, Bujnowski discloses abrasive article having a body including abrasive particles contained within a bond material, the abrasive particles including shaped 
Whereas, Zhang discloses Raspberry-type coated particles comprising a core selected from the group consisting of metal oxides of Si, Ti, Zr, Al, Zn and mixtures thereof with a core size of from 20 to 100 nm wherein the core is coated with CeCO.sub.2 particles having a particle size below 10 nm and their use of polishing surfaces (abstract). The abrasive particles (A) comprising coated particles comprising a core selected from the group consisting of metal oxides of Ti, Zn, Zr, Al and mixtures thereof coated with CeO2 (para 0091). 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to include amorphous silica of Noller or De Gere Thesauro and 
As Yener in view of Bujnowski and Zhang discloses body consisting of alumina and zirconia and filler comprising polycrystalline alumina core and oxides of Ti, Zr, Zn, it therefore would be obvious that filler would intrinsically be distinct from the body. 
Regarding claim 13, As Yener in view of Noller or De Rege discloses the coating comprising an amorphous material and a filler as presently claimed, it therefore would be obvious that coating would intrinsically have a softening point within a range of 400-700 C.
Regarding claims 6-7, When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claims 8-9, As Bujnowski discloses the abrasive particles can include an oxide compound or complex, such as aluminum oxide, zirconium oxide, and a combination thereof (para 0065), it therefore would be obvious that particle would be substantially free of metals, nitrides, borides. 

Claims 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yener et al. (US 2009/0235591) in view of Noller et al. (US 2015/0118845) or De Rege Thesauro et al. (US 2007/0181535), Bujnowski et al. (US 2016/0289520) and Zhang et al. (US 2012/0077419).as applied to claim 1, further in view of Breder et al. (US 2015/0291865). 
Regarding claims 14, 16-19, Yener fails to disclose that the coating comprises chromium, potassium, sodium and calcium in claimed amounts.
Whereas, Breder discloses abrasive articles including abrasive particles (title). The body of the shaped abrasive particles may be formed to include certain additives.  The additives can be non-organic species, including but not limited to an oxide, a metal element, a rare-earth element, and a combination thereof.  In one particular instance, the additive may be a dopant material, which may be present in a particular minor amount sufficient to affect the microstructure of the material, but not necessarily present in a trace amount or less. The dopant material can be an element selected from the 
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat dopant material such as potassium or chromium or sodium or calcium in minor amount of Breder on to the core-shell abrasive particles of Yener motivated by the desire to get the desired microstructure such as having abrasive particles such as improved performance, life and efficiency. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization motivated by the desire to get the desired microstructure such as having abrasive particles such as improved performance, life and efficiency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yener et al. (US 2009/0235591) in view of Noller et al. (US 2015/0118845) or De Rege Thesauro et al. (US 2007/0181535), Bujnowski et al. (US 2016/0289520) and Zhang et al. (US 2012/0077419) as applied to claim 1, further in view of Bauer et al. (US 2013/0337262). 
Regarding claim 15, Yener fails to disclose that the coating comprises boron.
Whereas, Bauer discloses method of forming a shaped abrasive particle (abstract). The dopant material can include compound such as boron (para 0085).
It would have been obvious to one of ordinary skill in the art at the time the Application was filed to coat dopant material such as boron of Bauer on to the core-shell abrasive particles of Yener motivated by the desire to get the desired microstructure such as having abrasive particles such as improved strength and heat resistant properties. 
Response to Arguments
Applicants arguments filed on 12/28/2020 have been fully considered, but they are not persuasive. 
Applicant argues that none of the prior art discloses the limitation of a filler with a median particle size of at least 0.1 microns and not greater than 10 microns. 
Yener discloses an abrasive article which includes a matrix material and abrasive particles embedded within the matrix material. The abrasive particle have a core-shell structure that includes polycrystalline alumina core (filler of the present invention). The polycrystalline alumina core is made of grains having an average size of not greater than 500 nm [0.5 microns or less] (para 0008), which meets the claim limitation of a filler having a median particle size of at least 0.1 microns. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONAK C PATEL/Primary Examiner, Art Unit 1788